Mr. Justice Smith delivered the opinion of the court. On an appeal by the garnishee in an attachment proceeding before a justice of the peace from a judgment rendered against him by the justice, where the defendants in the attachment do not join in the appeal by the garnishee, but abide by the judgment rendered against them in the attachment, the judgment against the defendants in the attachment is not affected by the appeal but remains in full force and effect. The appeal does not bring before the Circuit Court for revision the judgment against the main defendants in the attachment. Such an appeal does not bring up to the Circuit Court for trial de novo the issues against the defendants in attachment. Flanagan v. Pope, 97 Ill. App. 263. That judgment stands for what it is worth in law, with the same force and effect as if the garnishee had not taken an appeal from the judgment against him. ' The only appeal in the case before us from the proceedings before the justice of the peace to the Circuit Court was prosecuted by the defendant in error. The judgment against plaintiffs in error before the justice of the peace was not before the Circuit Court, except as it was offered in evidence in that court as a foundation for the judgment against defendant in error sought to be reversed in that court. The issues against plaintiffs in error were not before the Circuit Court for trial. In our opinion, therefore, the Circuit Court did not err in excluding the evidence offered to support and maintain the issues in the main case against the defendants in the attachment. Nor did the Circuit Court err in denying the motion of the plaintiffs in the original attachment case to dismiss such original suit as to Begina Czyston, one of the defendants therein, on the ground that the judgment entered by the justice as shown by the transcript before the Circuit Court was void as against her. We think the Circuit Court ruled correctly in denying the motion of the beneficial plaintiffs to amend the title and name of said garnishee St. Stanislaus Parish, to the Catholic Bishop of Chicago. The evidence before the court in the sworn answers of Andrew Spetz to written interrogatories propounded to the garnishee and filed in the Circuit Court, showed that St. Stanislaus Parish was not a corporation, but was merely an ecclesiastical subdivision of the diocese of Chicago, and subject to the jurisdiction of the Catholic Bishop of Chicago. The motion amounted to an application to bring in a new garnishee who had not been served with process. The garnishee, defendant in error, moved the court to find the issues for the garnishee and enter judgment in favor of garnishee on the ground that the judgment of the justice of the peace against plaintiffs in error was void; and in support of the motion read the transcript, original affidavit in attachment, the original writ of attachment and the return thereon and the original notice and < return thereon, to the court. The court held that there was no valid judgment in favor of the plaintiffs in the attachment against plaintiffs in error, defendants in the attachment, and sustained the motion and entered judgment accordingly. We think the court below ruled in accordance with the law, for the following reasons: The judgment before the justice of the peace against the original defendants in the attachment was void for want of jurisdiction over the defendants. The notice and return thereon shows that it was not served as required by the statute. The affidavit in attachment and the writ and the notice show that the attachment was against the personal estate of the defendants. The service of the notice was too defective and irregular to be good as to either defendant. The notice failed to .comply with the provisions of the statute, and it was not served as provided by the statute. Dennison v. Taylor, 142 Ill. 45. The notice was issued, posted and mailed prematurely. If, however, the service of the notice can be considered good as to one defendant, Kasper Czyston, that did not give jurisdiction to enter a judgment against both defendants. A judgment at law is a unit and cannot be valid in part and void in. part. If void in part, it is void in toto. Goit v. Joyce, 61 Ill. 489; Earp v. Lee, 71 id. 193; Williams v. Chalfant, 82 id. 218. While the garnishee is not concerned with the amount or character of the indebtedness (Pomeroy v. Rand, McNally & Co., 157 Ill. 176-184), it is interested in the question whether or not the justice had jurisdiction of the parties when he entered the judgment; for if the justice did not have jurisdiction, and it was held as garnishee, it would not be discharged of its indebtedness by payment to the garnisheeing creditor. Pomeroy v. Rand, McNally & Co., supra; Dennison v. Taylor, supra; Empire Car Roofing Co. v. Macey, 115 Ill. 390-395. Defendant in error, therefore, had the right to attack the judgment for want of jurisdiction, and if the judgment was void it was entitled to a judgment in its favor. No judgment could be entered legally against the garnishee until a valid judgment had been entered against the defendants in attachment. Finding no error in the record the judgment of the Circuit Court is affirmed. Affirmed.